Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed April 15, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The foreign language references that do not contain concise explanations (indicated by strikethrough on the enclosed copy) have been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because crosshatching is missing for cross sectional views shown in Figures 1C, 1E, 2B, 2C, 2G, 5A, 5B, and 6-10; see 37 CFR 1.84 (h) (3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
The disclosure is objected to because of the following informalities: on page 1 of the specification, the current status of the parent application as patented with the patent number has not been indicated.  
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, on line 4, the term “substantially” renders the scope of the claim indefinite because guidance has not been provided indicated the extent to which “substantially” modifies “diametrically opposed.”  
It is noted that “substantially” is a broad term. In re Nehrenberg, 126 USPQ 383 (CCPA 1960) and see MPEP 2173.05(b) which is incorporated herein by reference.  The specification fails to provide some standard for measuring that degree.  Therefore, In re Mattison, 184 USPQ 383 (CCPA 1960).  It states:

“We are not persuaded by the board's reasoning that one skilled in the art would not be able to determine the scope of the claimed invention in terms of a specified percentage value. General guidelines are disclosed for a proper choice of the substituent Ep together with a representative number of examples.” (emphasis added here)

  The Board of Appeals was reversed because there were general guidelines as to what constituted a substantial increase.  This is not the situation here where there are no guidelines in the specification, and the prior art does not give one a clear picture as to what constitutes “diametrically opposed” and what does not.  This is a critical and defining limitation of the claim and it must be clear as to what falls within its scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7, 9, 10, 12-15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park (US 2010/0063588).  Park anticipates the claim language where:
The optic portion as claimed is the optic portion (121, 221, 321) of Park (see Figures 5, 6, 10, and 12);
The anterior element as claimed is the first optic body (121a, 221a, 321a);
The posterior element as claimed is the second optic body (121b, 221b, 321b);
The optic fluid chamber as claimed is the first space portion (131, 231, 331)
The haptic as claimed is the haptic portion (223) (see Figure 10);
The haptic fluid chamber as claimed is the shaft bar (235, 335);
The plurality of fluid channels as claimed are the shaft bars (222, 322) with spaces (233, 333);
The accommodation and disaccommodation capability as claimed is disclosed in paragraphs 134-137 of Park using different terms describing the volume change with shape change to the optic portion;
The asphericity of at least one of the anterior element and the posterior element being maintained as claimed is described at least in paragraphs 60 and 130 of Park where the surfaces can be aspheric such that they would always be aspheric when the first and second optic bodies change 

    PNG
    media_image1.png
    332
    596
    media_image1.png
    Greyscale

                        
    PNG
    media_image2.png
    283
    459
    media_image2.png
    Greyscale

Regarding claim 2, the Applicant is directed to see Figure 12 where the posterior element (321b) defines part of the aperture such that it is considered within the posterior element.

Regarding claim 5, the shaft bars (322) can be considered part of the optic portion since they are integral with the optic portion (321) and separately identified as separate elements from the support bar (325).
Regarding claim 7, the Applicant is directed to see Figure 10 of Park.
Regarding claim 9, the Applicant is directed to see Figures 7 and 8 as well as paragraphs 110-111 of Park.
Regarding claim 10, the contour of one of the anterior or posterior element contributes to maintaining the asphericity of the elements because the surfaces of Park are shaped to be aspheric such that shape would not be caused to be spherical in that making them to be perfectly aspheric would be virtually impossible.
Regarding claims 13 and 14, the Applicant is directed to see Figures 6, 7, 9, and 13 which show the claimed feature.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park alone.  Park meets the claim language as explained in the Section 102 rejection therewith but does not disclosed the spacing of the apertures from one another.  However, the mere spacing of elements from one another does not constitute a patentable difference and would have been considered clearly obvious to one of ordinary skill in the art.  In other words, where the relative dimensions of a device having claimed dimensions would not perform differently than the prior art device, the claimed device is not considered patentably distinct from the prior art device; see MPEP 2144.04 (IV) (A).
 Claim 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Smiley et al (US 2008/0306588; hereafter referred to as SY).  Park .
Claims 8, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of SY.  Regarding claims 8, 16 and 20, Park meets the claim language as explained in the Section 102 rejection but does not disclose thicker center or apex regions as claimed.  However, SY teaches that it was known to have thicker and thinner element in the same device as shown in Figure 10 and with a comparison of elements (202) and (206).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the one of the anterior or posterior element have a thicker center or apex to reduce aberrations occurring as would be the case of both anterior and posterior element changed shape or to reduce the accommodation change where higher accommodation changes would be problematic.
 Claims 8, 11, 16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Salahieh et al (US 2016/0058553; hereafter referred to as SH).  
Regarding claims 8, 16, and 20, Park meets the claim language as explained in the Section 102 rejection but does not disclose thicker center or apex regions as claimed.  However, SH teaches that it was known to have thicker elements in the similar 
Regarding claims 11 and 18, Park fails to disclose flatter interior surfaces as compared to the outer surfaces as claimed.  SH (see Figures 3, 4, 6, and 11) illustrates that it was known to have flatter surfaces as compared to outer surfaces.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to have one surface of the Park device to have a flatter inner surface to provide “an optical power configured to treat far vision of the patient”; see paragraph 49 of SH.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774